                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION


 In re: Anthony Jacoway,                        Case No.: 19-80658-CRJ-7
        Lisa Jacoway,


             Debtors.                            Chapter 7
        _________________________

 Anthony Jacoway,
 Lisa Jacoway,

              Plaintiffs,

 v.

 Highlands Medical Center,
 Holloway Credit Solutions, LLC,                 Adversary Proceeding No.: 21-80063-CRJ

              Defendants.



              DEFENDANT HIGHLANDS MEDICAL CENTER’S ANSWER

       COMES NOW the Jackson County Health Care Authority (the “Defendant”) and files this
Answer to the Complaint of Anthony Jacoway and Lisa Jacoway (collectively, the “Plaintiffs”),
as follows:

       1.     Defendant admits that it is a governmental entity organized and existing under the
laws of the State of Alabama. Defendant admits that it regularly and systematically conducts
business in the State of Alabama. Defendant lacks information to respond to other allegations in
Paragraph 1 of the Complaint.

       2.     Defendant admits that Plaintiffs amended their schedules on March 4, 2021, to
include the following: “Holloway Credit (Highlands Medical Collection) P.O. 27, Huntsville, AL
35804, Unsecured, Non Priority Pre Conversion $1,165.00” (“Holloway Credit”).

       3.     Defendant further admits that Holloway Credit Solutions LLC (“Debt Collector”),
with the addresses of 1286 Carmichael Way, Montgomery AL 36106 and P.O. Box 230609




Case 21-80063-CRJ           Doc 6   Filed 06/18/21 Entered 06/18/21 16:01:48        Desc Main
                                    Document      Page 1 of 4
Montgomery, AL 36123, collected debts on its behalf. According to the Alabama Secretary of
State’s Office, Jeffrey W. Holloway is the sole member and registered agent of Holloway.

       Defendant is unfamiliar with the entity listed as Holloway Credit with offices in Huntsville,
Alabama, on the Plaintiffs’ amended schedules. According to the Alabama Secretary of State’s
Office and a Transunion skip-tracing report ordered by Defendant, Holloway Credit operated
credit lending services in Huntsville, Alabama, under the legal name of Holloway Credit Bureau
Companies, LLC, and with sole member Kent L. Holloway.

       Based on Defendant’s research, P.O. Box 27, Huntsville, AL 35804 appears to currently
belong to a different business than the Debt Collector.

       Defendant denies that it had actual notice of Plaintiff’s bankruptcy conversion. Plaintiffs
did not schedule Defendant as a creditor in their case. Further, it appears that the Plaintiffs failed
to schedule the Debt Collector either.

       4.      This paragraph contains no factual averments requiring an affirmative response
from Defendant.

       5.      Defendant admits that this is a Core Preceding under the Bankruptcy Code. All
other factual averments are denied.


                                 Claim – Violation of the Automatic Stay


       6.      This paragraph contains no factual averments requiring an affirmative response
from Defendant.

       7.      Admitted.

       8.      Based on the preceding averments, denied. Further, the debt in question in this
case arose after the Plaintiffs’ original Chapter 13 filing.

       9.      Based on the preceding averments, denied.

       10.     This paragraph contains no factual averments requiring an affirmative response
from Defendant.

       11.     Based on the preceding averments, denied.

       12.     Based on the preceding averments, denied.



Case 21-80063-CRJ          Doc 6    Filed 06/18/21 Entered 06/18/21 16:01:48             Desc Main
                                    Document      Page 2 of 4
     13.   Denied.

     14.   Denied.

     15.   Denied.

     16.   Denied.



                                 AFFIRMATIVE DEFENSES


     1.    Defendant pleads failure to state a claim upon which relief may be granted.

     2.    Defendant pleads estoppel.

     3.    Defendant pleads unclean hands.

     4.    Defendant pleads satisfaction and accord.

     5.    Defendant pleads laches.

     6.    Defendant pleads recoupment.

     7.    Defendant pleads lack of notice.

     8.    Defendant pleads waiver.

     9.    Defendant pleads discharge.

     10.   Defendant pleads unjust enrichment.

     11.   Defendant pleads lack of agency.

     12.   Defendant pleads fraud, or in the alternative, fraud in the inducement.

     13.   Defendant pleads Statute of Frauds.

     14.   Defendant pleads release.

     15.   Defendant pleads lack of standing to file suit.




Case 21-80063-CRJ    Doc 6     Filed 06/18/21 Entered 06/18/21 16:01:48              Desc Main
                               Document      Page 3 of 4
        16.     Defendant reserves the right to amend this Answer at any time for any reason as
allowed under Rule 7015 of the Federal Rules of Bankruptcy Procedures.


        WHEREFORE, premises considered, Defendant requests that this Honorable Court enter
an Order: (i) finding that the Plaintiffs are not entitled to any of the relief sought in this matter;
and (ii) granting such further relief as this Court deems just and proper.


        Respectfully submitted this the 18th day of June, 2021.

                                                   /s/ Tazewell T. Shepard IV
                                                   Tazewell T. Shepard, IV (SHE 112)
                                                   Attorney for Defendant Highlands Medical Center

                                                   SPARKMAN, SHEPARD & MORRIS, P.C.
                                                   P.O. Box 19045
                                                   Huntsville, AL 35804
                                                   (256) 512-9924
                                                   ty@ssmattorneys.com




                                   CERTIFICATE OF SERVICE

        This is to certify that I have this the 18th day of June, 2021 served the foregoing document
upon John C. Larsen, Attorney for the Plaintiff and Holloway Credit Solutions, LLC, Defendant,
C/O Jeffrey W. Holloway, Registered Agent, P.O. Box 230609, Montgomery, AL 36132 by
electronic service through the Court’s CM/ECF system and/or the united states postal service, postage
prepaid.

                                                 /s/ Tazewell T. Shepard IV
                                                 Tazewell T. Shepard IV




Case 21-80063-CRJ          Doc 6     Filed 06/18/21 Entered 06/18/21 16:01:48               Desc Main
                                     Document      Page 4 of 4
